Citation Nr: 1547698	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left elbow disability, claimed as a joint problem.

3.  Entitlement to service connection for a respiratory disability, claimed as problems breathing while exercising.

4.  Entitlement to service connection for a heart condition, claimed as an abnormal heartbeat.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 and from September 1988 to July 2011.  The record reflects National Guard service from November 1985 to February 1986 and from May 1986 to September 1988.  The Veteran's DD 214 indicates that he served in Saudi Arabia/Iraq from December 15, 1990 to April 14, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system and subsequently using the VBMS system, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  The Board notes that the Veteran lives within the jurisdiction of the Montgomery, Alabama RO.


In May 2014, the Veteran testified at a hearing by videoconference technology before the undersigned Acting Veterans Law Judge.  The Veteran's spouse additionally testified on his behalf.  A transcript of that proceeding is of record.

The Board notes that the Veteran also appealed claims for entitlement to service connection for headaches and a right knee disability.  However, these claims were granted in a December 2013 rating decision with no subsequent disagreement from the Veteran concerning the awarded disability ratings.  Thus, the Board does not currently have jurisdiction over such claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis and cardiovascular-renal disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

At the outset, the Board notes that the Veteran testified in May 2014 that he had ongoing treatment at Martin Army Hospital located on Fort Benning and the Hughston Clinic.  Additionally, on his January 2013 VA Form 9, the Veteran indicated that he had treatment at the Tuskegee VA Medical Center.  Ongoing medical records from these facilities should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Sleep Apnea

The Veteran testified during his May 2014 hearing that he had problems with his sleep quality and snoring prior to leaving active service.  The Veteran's spouse testified that his excessive snoring and gasping for air on awakening began while he was on active duty.

A November 2008 sleep study indicates that the Veteran did not have obstructive sleep apnea; the private physician wanted to prescribe the Veteran stimulants for daytime use to assist him with poor sleep.  However, a June 2014 sleep study from Martin Army Hospital indicates that the Veteran has mild obstructive sleep apnea.

Thus, as the Veteran and his spouse have credibly testified that he had symptoms of sleep apnea prior to discharge and he has a current diagnosis of such disability, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Elbow

The Veteran testified during his May 2014 hearing that he injured his left elbow by hitting it on a rock in 1994 while assigned to Fort Drum.  

Service treatment records indicate that the Veteran had treatment for a left elbow problem in October 1989.

Treatment records from Martin Army Community Hospital dated May 7, 2014 indicates complaints of chronic left elbow pain.

A general VA examination dated  indicates that the Veteran did not have any abnormality of the left elbow; however, there is no indication of objective testing congruent with the finding of no disability.

Thus, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran has a current left elbow disability which is related to the in-service injury, credibly testified to by the Veteran.

Shortness of Breath and Heart Condition

The Veteran testified during his May 2014 hearing that he began having shortness of breath and heart problems with exercise during 1992; and that these problems are interrelated.  The Veteran attributed these issues to his time in Southwest Asia and being close to burning oil wells.  

The Board notes that an April 1992 service treatment record indicates that the Veteran reported dizziness, blurred vision and lightheadedness with exercise.  Subsequent treatment records dated June 1992 and July 1992 indicate shortness of breath and heart palpitations with exercise.  A January 1993 service treatment record indicates a mild triscupid insufficiency.

A VA examination dated March 2011 indicated that the Veteran had a mild left ventricular hypertrophy.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317 , the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317. 

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)(5). 

The Board observes that there is no medical opinion concerning the Veteran's claimed heart condition or his claimed shortness of breath to include as to whether the Veteran's claimed symptoms are part of medically unexplained chronic multi-system illnesses in relation to the most recent change in regulation or an undiagnosed illness.  Thus, the Veteran should be afforded a VA examination to consider these claimed conditions and the regulations concerning Southwest Asia service should be considered by VA examiners when determining the etiology of the Veteran's claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Tuskegee VA Medical Center, Martin Army Hospital and the Hughston Clinic.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted obstructive sleep apnea.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand as well as all electronic files in both VVA and VBMS, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

The examiner is requested to answer the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current obstructive sleep apnea disability that had its onset in service or is related to any disease, event or injury in service?  For purposes of rendering this opinion, please accept as true the Veteran's report of excessive snoring while asleep, waking with gasping for air and excessive daytime sleepiness during active duty.

The absence of evidence of treatment or continuity of treatment for sleep apnea in the Veteran's treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted left elbow disorder.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand as well as all electronic files in both VVA and VBMS, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current left elbow disability that had its onset in service or is related to any disease, event or injury in service?  For purposes of rendering this opinion, please accept as true the Veteran's report of a hitting his left elbow on a rock in service.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed arthritis of the left elbow within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The absence of evidence of treatment or continuity of treatment for a left elbow disability in the Veteran's treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted chest problems and shortness of breath.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand as well as all electronic files in both VVA and VBMS, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

a)  Describe in detail any objective manifestations of the Veteran's symptoms of a heart and respiratory disorder.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

(b)  The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

(c)  For each symptom identified in paragraph 2(a) that is currently manifested or otherwise indicated in the record, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service, to include service in the Persian Gulf region?  The examiner should also comment if any recognized cardiac disability manifested within one year of service.

(d)  If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

6.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

